          Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------x

UNITED STATES OF AMERICA,                                  17 CR 548 (PAC)


               –against–


JOSHUA A. SCHULTE,

                           Defendant.
---------------------------------------------------x

   MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS THE THIRD
  SUPERSEDING INDICTMENT BECAUSE IT WAS OBTAINED IN VIOLATION OF
    THE FIFTH AND SIXTH AMENDMENTS AND THE JURY SELECTION AND
                           SERVICE ACT

        During the COVID-19 pandemic, the United States Attorney’s Office for the Southern

District of New York pursued a third superseding indictment against Joshua A. Schulte in an

improper manner: through a grand jury drawn from only the northern counties of the Southern

District of New York, excluding residents from the county where the offenses allegedly

occurred. In doing so, the government excluded large numbers of Black or African-American

and Hispanic or Latino people from considering whether Mr. Schulte’s indictment was sustained

by probable cause. This memorandum of law is submitted in support of Mr. Schulte’s motion to

dismiss the indictment under the Jury Selection and Service Act of 1968, 28 U.S.C. §1861, et

seq. (“JSSA”), under the Sixth Amendment right to a grand jury drawn from a fair cross-section

of the community, and under the Equal Protection Clause of the Fifth Amendment.
          Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 2 of 22




I.       STATEMENT OF FACTS

      A. Procedural History

         Mr. Schulte was charged on a criminal complaint in the Southern District of New York

on August 23, 2017. He was originally indicted on September 6, 2017, and a second superseding

indictment issued on June 18, 2018.

         He proceeded to trial by jury on February 2, 2020. The jury rendered a partial verdict on

March 9, 2020, convicting Mr. Schulte on two of the ten counts charged in the second

superseding indictment. 1 The jury was unable to reach a verdict on the remaining eight counts.

         On or about June 8, 2020, the government chose to go to the grand jury and seek a third

superseding indictment. At no point did the government aver that any part of the alleged crimes

took place in White Plains; nor was the case designated to White Plains pursuant to Local Rule

18.

         The indictment procedure deviated from the established, court-tested, and constitutional

practice of indicting defendants in the division in which the offenses allegedly occurred and in

which the case will be tried. In the wake of the COVID-19 pandemic, the U.S. Attorney’s Office

chose to stop using the Manhattan Master Wheel and to indict Mr. Schulte, a Manhattan

defendant, in White Plains. No Manhattan grand jurors were summoned to duty and no

Manhattan grand jurors heard Mr. Schulte’s case.

         Allowing a defendant to be indicted in one division and tried in another opens the door to

prosecutorial gamesmanship where the government can forum-shop for the racial, gender, and

economic demographics of their choice. Here, the government’s decision to indict in White




1
  Mr. Schulte faced 11 counts at the beginning of trial. In the middle of trial, the government dismissed Count 2 of
the second superseding indictment.

                                                          2
           Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 3 of 22




Plains led to a grand jury that had dramatically more white people and fewer Black or African-

American and Hispanic or Latino people.

          Assuming it was proper to indict Mr. Schulte in a division other than Manhattan, the

wheel from which the grand jury was drawn did not represent a “fair cross section of the

community” as guaranteed by the Sixth Amendment and the JSSA. It also violated the Equal

Protection Clause of the Fifth Amendment by underrepresenting Black or African-American and

Hispanic or Latino persons. Further, in significant respects, the White Plains jury wheels were

not constructed in accordance with the Jury Plan, resulting in systematic exclusion of Black or

African-American and Hispanic or Latino persons, and the arbitrary exclusion of over 400,000

persons total. This procedure harms our democracy and the legitimacy of our judicial system.

That this practice was implemented in response to the COVID-19 pandemic does not change its

unconstitutionality and illegitimacy.

      B. SDNY’s Jury Plan

          The JSSA mandates that each federal district court “devise and place in operation a

written plan for random selection of grand and petit jurors.” 28 U.S.C. § 1863(a). In 2009, the

Southern District of New York set forth its plan to determine the selection of petit and grand

jurors in The Amended Plan for the Random Selection of Grand and Petit Jurors in the United

States District Court for the Southern District of New York (“Jury Plan”). 2 The Jury Plan uses

voter registration lists as the exclusive source of names of prospective jurors. Id., Art. III.A;

United States v. Biaggi, 909 F.2d 662 (2d Cir. 1990) (examining previous jury plan). From these

names, two master jury wheels are constructed: one for the Manhattan courthouse and one for the

White Plains courthouse. The Plan states that to fill the master wheels, jurors are to be drawn



2
    See https://nysd.uscourts.gov/sites/default/files/pdf/juryplan_feb_2009.pdf.
                                                   3
         Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 4 of 22




from each county's voter registration list. For each county, the proportion of jurors drawn should

be the same as the proportion as that county's number of registered voters bears to the total

number of registered voters for all of the counties in the respective wheels. Jury Plan, III.A.1,

III.B.

         The Manhattan master wheel (also called the Foley Square Division) contains names

drawn from New York County, Bronx County, Westchester County, Putnam County, and

Rockland County. The White Plains master wheel contains names from Westchester, Putnam,

Rockland, Orange, Sullivan, and Dutchess Counties. For the three overlapping counties

(Westchester, Putnam, and Rockland), the names are apportioned among the two master wheels

so as to “reasonably reflect the relative number of registered voters of each county” within the

respective wheels. Jury Plan, Art. IV.B. According to the Jury Plan, the “master jury wheels shall

be emptied and refilled by not later than September 1 following the date of each Presidential

Election.” Id., Art. III.B; see also United States v. Reyes, 934 F. Supp. 553 (S.D.N.Y 1996).

         At least once a year, names are drawn randomly from the master jury wheels in

an amount sufficient to meet the anticipated demand for jurors for the next six months. Jury Plan,

Art. III.D. These individuals are sent questionnaires to determine their qualifications to sit as

jurors. Id. Potential jurors are instructed to complete the questionnaire and return it within ten

days. Id., Art. III.E. The names of persons who complete and return the questionnaire (and who

are found to be qualified as jurors) comprise the qualified jury wheels. Id., Art. III.C. As with the

master wheels, two separate qualified jury wheels are maintained: one for Foley Square and one

for White Plains. When jurors are needed, names are drawn at random from these wheels.

Summonses are sent to those whose names are drawn. Id., Art. IV.C; Reyes, 934 F. Supp. at 556.




                                                  4
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 5 of 22




   C. The Analysis of the Demographic Composition in the Qualified Jury Wheels for the
      Southern District of New York: 2017 to Present

       Jury composition expert Jeffrey O’Neal Martin reviewed the construction and

implementation of the Master Jury Wheel and Qualified Jury Wheel utilized in this case and also

analyzed the racial and ethnic composition those wheels. Mr. Martin’s analysis is contained in

the Declaration of Jeffrey Martin, attached as Exhibit A.

       Mr. Martin concludes that there is significant underrepresentation of Black or African-

American and Hispanic or Latino persons within the Qualified Jury Wheel for the White Plains

Division. As illustrated in the Table below, the jury eligible population for the Southern District

of New York is 18.09% Black or African-American and 23.41% Hispanic or Latino. Ex. A, ¶ 19.

The jury eligible population for the Manhattan Division is 20.92% Black or African-American

and 28.06% Hispanic or Latino. Id., ¶ 20. And the jury eligible population for the White Plains

Division is 12.45% Black or African-American and 14.12% Hispanic or Latino. Id., ¶21.



                                                                                                         76.06
              Jury Eligible Population (%)




                                             62.14
                                                                           55.16




                                                                                           28.06
                                                             23.41
                                                                                   20.92
                                                     18.09
                                                                                                                 12.45 14.12

                                               SDNY CENSUS                MANHATTAN CENSUS              WHITE PLAINS CENSUS

                                                      White          Black/African-American        Hispanic/Latino



       The Qualified Jury Wheel from which Mr. Schulte’s grand jury was picked was last

refilled on February 17, 2017. The demographic data provided by the Form AO-12 reports

indicates that the wheel was 8.76% Black or African- American and 10.48% Hispanic or Latino.
                                                                                   5
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 6 of 22




Ex. A., ¶ 55. As discussed more fully below, Black or African-American and Hispanic or Latino

persons are significantly underrepresented within the White Plains wheel regardless of what

method of statistical analysis is used.

       Mr. Martin discovered that the structure of the Jury Plan systematically leads to

underrepresentation for several reasons. First, the Jury Plan draws exclusively from voter

registration rolls, which underrepresent the total jury eligible population of Black and Hispanic

persons. Ex. A, ¶ 79. Additionally, by replenishing the Master wheels only once every four

years, younger eligible jurors and those who move within the division are excluded towards the

end of the life of the wheel. Ex. A, ¶¶ 12-13. Black or African-American and Hispanic or Latino

persons are disproportionately represented in age groups 18, 19, and 20. Id., ¶¶ 48-51. The four-

year replenishment also disproportionately excludes persons who may have changed addresses

within those four years. Black or African-American and Hispanic or Latino persons move at a

higher rate and are therefore disproportionately affected. Id., ¶ 52.

       Mr. Martin also found several substantial failures to comply with the Jury Plan. Some of

these failures, such as improper apportionment among counties and exclusion of inactive voters,

result in further underrepresentation of Black or African-American and Hispanic or Latino

persons in the wheel; others arbitrarily exclude eligible people from jury service. In total,

459,796 persons were wrongly excluded because of a failure to properly implement and follow

the Jury Plan. Ex. A, ¶ 45.

II.    LEGAL BASIS FOR GRAND JURY CHALLENGE

       Mr. Schulte’s challenge is based on interconnected legal violations. Because the same

definitions and the same statistical analysis of the jury data are utilized for all of our arguments,




                                                  6
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 7 of 22




the legal basis for each challenge will be explained first. Then the data will be discussed in the

context of these challenges.

   A. Sixth Amendment Challenge

       The Sixth Amendment guarantees a criminal defendant a grand jury selected from a fair

cross-section of the community. Taylor v. Louisiana, 419 U.S. 522, 530, (1975). Mr. Schulte’s

right under the Sixth Amendment to a grand jury drawn from a fair cross-section of the

community applies to the grand jury that indicted him. See, e.g., United States v. Osorio, 801

F. Supp. 966, 973-74 (D. Conn. 1992).

       In Duren v. Missouri, the Supreme Court set forth the three elements that must be shown

to establish a prima facie violation of the fair-cross-section requirement: (1) that the group

alleged to be excluded is a “distinctive” group in the community; (2) that the representation of

this group in venires from which juries are selected is not fair and reasonable in relation to the

number of such persons in the community; and (3) that this underrepresentation is due to

systematic exclusion of the group in the jury-selection process. 439 U.S. 357, 364 (1979).

        “[A] jury selection system yielding a significant underrepresentation of a minority group

in jury venires can violate the ‘fair cross-section’ requirement of the Sixth Amendment, even if

proof of discriminatory intent necessary for a Fifth Amendment violation is absent.” United

States v. Biaggi, 909 F.2d 662, 677 (2d Cir. 1990) (citing Alston v. Manson, 791 F.2d 255, 258

(2d Cir. 1986); Duren, 439 U.S. at 368 n.26).

First prong of Duren – distinctive group

       Blacks or African-Americans and Hispanics or Latinos are “distinctive” groups in the

community, and a claim of underrepresentation of those groups meets the first prong of a fair-

cross section claim. United States v. Jackman, 46 F.3d 1240, 1246 (2d Cir. 1995).



                                                  7
           Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 8 of 22




   a. Second Prong of Duren – significant underrepresentation

          In considering the second Duren element, the Court must determine “whether either or

both of these two ‘distinctive’ groups are ‘significant[ly] underrepresent[ed]’ in the jury selection

process.” Id. (citing Biaggi, 909 F.2d at 677). The relevant comparison, for purposes of assessing

the representativeness of the system, is between the number of minority persons in the

population and the number of persons belonging to the class found in the jury pool. Id. (citing

Duren, 439 U.S. at 365-66). As constituted, the qualified jury wheels are a proper measure for

evaluating the degree of underrepresentation as compared to the relevant community. United

States v. Rioux, 97 F.3d 648, 655-56 (2d Cir. 1996)

          While Duren itself did not define what community is relevant for a fair cross-section

analysis, it is widely understood to mean “the district or division where the trial will be held.”

United States v. Johnson, 21 F. Supp. 2d 329, 334-35 (S.D.N.Y. 1998); see also United States v.

Kenny, 883 F. Supp. 869, 874 (E.D.N.Y. 1995). The offenses in this case (except for those

relating to Virginia conduct) are alleged to have occurred in the Manhattan Division. Mr. Schulte

and witnesses are within the Manhattan Division; the case was previously indicted in the

Manhattan Division; and the case will be tried within the Manhattan Division. The appropriate

comparison here is therefore between the Manhattan Division and the qualified wheel for White

Plains.

          Over the years, the Second Circuit has utilized various statistical models for evaluating

claims of “significant underrepresentation.” In United States v. Rioux, 97 F.3d 648, 655 (2d Cir.

1996), the Circuit reviewed the three most common models. Statistical decision theory (“SDT”)

calculates probabilities and measures the likelihood that underrepresentation could have occurred

by sheer chance. Under this method, if one can determine that it is statistically improbable that



                                                   8
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 9 of 22




the jury pool resulted from random selection, then there is imperfection in the jury selection

system. “The intellectual core of SDT is random selection.” Id.

       The absolute disparity method measures the difference between the group’s

representation in the general population and the group’s representation in the qualified wheel.

For example, if Blacks or African-Americans compose 10% of the entire population but only 2%

of the qualified wheel, the absolute disparity is 8%. The “absolute numbers” approach is the

average difference in the number of jurors per venire due to the underrepresentation. Rioux, 97

F.3d at 655.

       Finally, the comparative disparity method, which the Second Circuit has rejected,

“measures the diminished likelihood that members of an underrepresented group, when

compared to the population as a whole, will be called for jury service.” Id. at 655 (internal

citations omitted). “Comparative disparity is calculated by dividing the ‘absolute disparity’ of a

group … by the group’s percentage of the population, and then multiplying by 100%.” Id.

       In this case, there is significant underrepresentation of both Black or African-American

and Hispanic or Latino persons, regardless of the method of comparison utilized.

       Turning first to the absolute disparity analysis, Black or African-American persons are

20.92% of the eligible juror population in Manhattan, but only 8.76% of the White Plains

qualified wheel. That is an absolute disparity of 12.16%. Ex. A, ¶ 61. Hispanic or Latino persons

are 28.06% of the eligible juror population in Manhattan, but only 10.48% of the White Plains

qualified wheel. That is an absolute disparity of 17.58%. Ex. A, ¶ 62.




                                                 9
       Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 10 of 22




                                                                                    78.7
          Jury Eligible Population (%)


                                         55.16




                                                              28.06
                                                   20.92
                                                                                              8.76       10.48

                                            MANHATTAN CENSUS                     WHITE PLAINS QUALIFIED WHEEL

                                                 White     Black/African-American      Hispanic/Latino



       A comparative analysis of the data puts the disparity in context. Using the jury eligible

population of the Manhattan Division again as the appropriate community, the comparative

disparity of Black or African American persons is 58.13% and the comparative disparity of

Hispanic or Latino persons is 62.66%. Ex. A, ¶¶ 69, 70. These numbers mean that well over half

of the Black or African-Americans and Hispanic or Latino persons who would be expected to be

in the wheel were absent.

       While the Manhattan Division is the appropriate community for comparison, significant

underrepresentation is still present even if the White Plains qualified wheel is compared to the

entire Southern District of New York. Compared to the eligible population of the entire Southern

District, Black or African-American persons are underrepresented in absolute terms by 9.33%.

Ex. A, ¶ 59. Hispanic or Latino persons are underrepresented by 12.93%. Id., ¶ 60. Utilizing a

comparative analysis, Black or African-American persons are underrepresented by 51.58%. Id., ¶

67. Hispanic or Latino persons are comparatively underrepresented by 55.23%. Id., ¶ 68.

       Even if one were to compare the White Plains qualified wheel to only the eligible jury

population within the White Plains Division, the underrepresentation is significant. Absolute


                                                                            10
       Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 11 of 22




underrepresentation of Black or African-American persons is 3.69%. Ex. A., ¶ 63. Comparative

underrepresentation of Black or African-American persons is 29.63%. Id., ¶ 71. Essentially,

somewhere between a quarter and a third of the Black of African-American persons who should

be in the qualified wheel are missing. Absolute underrepresentation of Hispanic of Latino

persons is 3.64%. Id., ¶ 64. Comparative underrepresentation is 25.80%. Id., ¶ 72. This means

one quarter of the Hispanic of Latino persons who would be expected to be in the qualified

wheel are missing.

       Notably, the absolute disparity reflected in the data is similar to the disparity that the

Second Circuit found troubling in Biaggi, 909 F.2d at 677. There, the absolute disparity for

Black or African-American persons was 3.6% and for Hispanic or Latino persons was 4.7%. In

affirming the district court’s denial of a Sixth Amendment challenge, the Circuit noted: “We

think the facts of this case press the …. ‘absolute numbers’ approach to its limit, and would find

the Sixth Amendment issue extremely close if the underrepresentation had resulted from any

circumstance less benign than use of voter registration lists.” Id. As explained below, here there

are several other errors present in the formation of the White Plains Qualified Wheel, which

exacerbate the problem of exclusively relying on voter lists.

       Lastly, utilizing the third analysis method discussed in Rioux, the Statistical Decision

Theory (“SDT”) or Standard Deviation analysis, reveals that the underrepresentation of Black or

African-American persons and Hispanic of Latino persons is significant and systematic. When

utilizing the Standard Deviation analysis, Mr. Martin found that regardless of whether the

qualified wheel was compared to the Manhattan Division, the entire Southern District, or the

White Plains Division, the underrepresentation of both Black or African-American persons and




                                                 11
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 12 of 22




Hispanic or Latino persons “is not the result of random factors, chance, or luck, but is the result

of a systematic practice that underrepresents [those distinctive groups].” Ex. A, ¶¶ 74, 75.

   b. Third prong of Duren - Systematic Exclusion

       As it relates to the third Duren prong, proving “systematic exclusion,” a party need only

establish that the underrepresentation is due to the systematic exclusion of a cognizable group

during the jury selection processes, not that the system intentionally discriminates against any

particular group, as required by an Equal Protection claim. Biaggi, 909 F.2d at 677. As described

above, no matter which population is used as the proper comparison, there is significant

underrepresentation of Black or African-American and Hispanic or Latino people in violation of

the Sixth Amendment.

       The proper “community” to which the White Plains Qualified Wheel data should be

compared is the community in which the trial will be held: the Manhattan Division, or barring

that, the Southern District of New York. In both instances, the primary reason for the significant

underrepresentation of Black and African-American and Hispanic or Latino people is the choice

to pursue an indictment from a grand jury drawn from the White Plains Division, as opposed to

the Manhattan Division or the district as a whole. This decision resulted in the systematic

exclusion of eligible jurors residing in the southern counties of the Southern District of New

York, including a much higher percentage of Black and Latino people as compared to the

northern counties. The use of the White Plains Division systematically excluded Black and

Latino people by an exceedingly significant margin, thereby violating Mr. Schulte Fifth and

Sixth Amendment rights to a grand jury drawn from a fair cross-section of the community. See

United States v. Jackman, 46 F.3d 1240 (2d Cir. 1995) (finding fair cross-section violation due to

exclusion of Hartford and New Britain residents).



                                                 12
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 13 of 22




       Even if the proper comparison “community” is the White Plains Division, there are still

systematic reasons for the significant levels of underrepresentation of Black or African-

American and Hispanic or Latino people. Indeed, there are several: the decision to refill the jury

wheel only every four years (and the failure to update addresses or re-mail juror questionnaires

following a lack of return), the exclusive reliance on voter registration lists as the sole source of

jurors, the exclusion of inactive voters from Orange, Putnam, Rockland, Sullivan and

Westchester counties, and the process of excluding thousands of people from Putnam, Rockland,

and Westchester counties due to incorrect proration. Ex. A, ¶¶ 76-82, 85-89.

       By refilling the wheels once every four years, people’s addresses become stale, and more

“undeliverable” questionnaires are created. “Undeliverable” questionnaires are questionnaires

that are sent to potential jurors, but are returned by the post office as “undeliverable” because the

address is incorrect or out-of-date. This rate could be reduced if the wheels were refilled more

frequently. Similarly, the rate of nonresponses, i.e., questionnaires that are simply not returned,

possibly because they did not reach the recipient, could be reduced by a more up-to-date set of

addresses. Registered voters who have moved but remain in the division should have a fair

opportunity to receive a qualification questionnaire.

       By excluding people on account of undeliverable and nonresponsive questionnaires,

Black and Latino people are further underrepresented. Ex. A, ¶¶ 88-89. Because the addresses

are not updated, and no new attempt to mail the questionnaires is made, the decision to refill the

wheel every four years has a systematic effect of excluding potential Black and Latino jurors.




                                                  13
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 14 of 22




        Other district courts in large urban areas around the country have jury plans that require

re-filling the wheels more frequently than every four years: the Eastern District of New York, 3

the Northern District of Illinois,4 the Southern District of Florida, 5 and the Eastern District of

Pennsylvania 6 require their respective wheels to be re-filled every two years, and the Central

District of California requires its wheels to be re-filled every year. 7

        The decision to refill the wheel so infrequently results in additional disparities as younger

people are disproportionately Black or African-American and Hispanic or Latino. Thus, “[b]y the

end of life of the Master Jury Wheel, persons who are 18, 19, and 20 years old are excluded from

jury service.” Ex. A, ¶ 48. The age groups of 18-, 19-, and 20-year-olds are disproportionately

Black or African-American and Hispanic or Latino compared to the rest of the population in the

district Id., ¶¶ 48-51. As to the source lists for potential jurors, courts have the option, pursuant

to the JSSA, of supplementing source lists where the voter registration lists do not produce a

representative jury lists. Here exclusive reliance on voter registration lists produces

underrepresentation of Black or African-American and Hispanic or Latino people. Ex. A., ¶ 79.

Notwithstanding this effect, and observations of underrepresentation in SDNY due to exclusive




3
         Jury Selection Plan (amended Oct. 30, 2006),
https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf
4
         Plan for Random Selection of Jurors (Jan. 8, 2020),
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_press/ILNDJuryPlan.pdf
5
         Plan for the Random Selection of Grand and Petit Jurors of the United States District
Court for the Southern District of Florida (May 5, 2010),
https://www.flsd.uscourts.gov/sites/flsd/files/JuryPlan.pdf
6
         Plan for the Random Selection of Grand and Petit Jurors (July 18, 2017),
https://www.paed.uscourts.gov/documents/jury/Jury%20Plan.pdf
7
        The Plan of the United States District Court, Central District of California, for the
Random Selection of Grand and Petit Jurors (July 15, 2019),
https://www.cacd.uscourts.gov/sites/default/files/general-orders/GO%2019-07.pdf


                                                  14
          Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 15 of 22




reliance on voter lists nearly 25 years ago, see United States v. Reyes, 934 F. Supp. 553 (S.D.N.Y

1996), the current Jury Plan maintains voter lists as its single source for potential jurors. The

Southern District of New York is alone in the circuit in this regard. The Eastern District of New

York, in contrast, supplements registered voter lists with lists from the Department of Motor

Vehicles. 8

          The problem goes further. Even some registered voters are arbitrarily excluded from

consideration for jury service. As Mr. Martin describes, “inactive voters,” who, by definition, are

still registered to vote because their registration has not been cancelled, see

Common Cause/New York v. Brehm, 432 F. Supp. 3d 285, 291 (S.D.N.Y. 2020), are excluded

from the Master Wheel in five of the six counties within the White Plains Division. While

definite conclusions cannot be drawn regarding their race and ethnicity because that information

is not recorded in the data provided, there is reason to believe that the inactive voters are

disproportionately Black or African-American and Hispanic or Latino. As detailed in an

unrelated civil suit challenging New York State’s treatment of inactive voters, a voter expert

found that inactive voters in the 2016 presidential election were disproportionately Black and

Hispanic:

          Racial identification of 2016 presidential election voters by registration status
                                         in NYS database




8
    https://img.nyed.uscourts.gov/files/local_rules/juryplan.pdf


                                                  15
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 16 of 22




       Table 4, page 12. See, e.g., Declaration of Marc N. Meredith, ECF No. 135-1, Common
       Cause/New York v. Brehm, 17 CV 6770 (AJN).

The racial makeup of the inactive voters in Dutchess County provides further support for this

conclusion. In that county, Black or African-American people are 8.85% of the active voters and

10.38% of the inactive voters; Hispanic or Latino people are 7.97% active and 8.23% inactive.

Ex. A, ¶ 29.

       Finally, due to a miscalculation in the proration of counties for the White Plains Division,

“285,347 registered voters who should have been considered for the White Plains Division

Master Jury Wheel were excluded.” Ex. A, ¶ 38. This mathematical error systematically excludes

Black or African-American and Hispanic or Latino persons. Id., ¶ 83.

   B. Equal Protection Challenge

       The Equal Protection Clause of the Fifth Amendment also prohibits underrepresentation

of minorities in both grand and petit juries. To prove a prima facie case of discrimination in

grand jury selection in violation of the Equal Protection Clause: (1) the group alleged to be

discriminated against must be a recognizable, distinct class; (2) the degree of underrepresentation

must be proved over a significant time period; and (3) the selection procedure must be

susceptible to abuse or racially non-neutral. Castaneda v. Partida, 430 U.S. 482, 494-95 (1977).

The Equal Protection claim requires animus, while the Sixth Amendment claim does not. See

United States v. Gelb, 881 F.2d 1155, 1161 (2d Cir. 1989) (“While the equal protection clause of

the Fourteenth Amendment prohibits underrepresentation of minorities in juries by reason of

intentional discrimination, [t]he Sixth Amendment is stricter because it forbids any substantial

underrepresentation of minorities, regardless of … motive.”). An Equal Protection claim can

only prevail if “it is the product of intentional discrimination.” Alston, 791 F.2d at 257; see

also Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir.1995) (“To prove an equal protection

                                                 16
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 17 of 22




violation, claimants must prove purposeful discrimination....”). Absent intentional

discrimination, a jury selection plan does not violate the Equal Protection Clause. United States

v. Rioux, 97 F.3d 648, 659 (2d Cir. 1996).

        As with our Sixth Amendment challenge, it is indisputable that Black or African-

American and Hispanic or Latino people are recognizable and distinct classes. Thus, the first

prong of this test is satisfied.

        As to the second prong, for the reasons stated above, Black or African-American and

Hispanic or Latino residents are underrepresented in the White Plains grand jury pool. In an

Equal Protection challenge, defendants may submit alternative statistical analyses as evidence of

improper underrepresentation. United States v. Johnson, 21 F. Supp. 2d 329, 334–35 (S.D.N.Y.

1998). One such method is comparative disparity, where a court looks to the differences between

“a jury venire and community population” and use “standard deviation calculations to determine

if the disparities could be the result of chance.” Id. at 338. If a defendant shows that a disparity

cannot be the result of chance, he has made a prima facie case for an equal protection violation.

The burden then shifts to the government to supply a “plausible justification for the method of

selecting jurors.” Id. See also Castaneda, 430 U.S. at 496, n. 17; Alston v. Manson, 791 F.2d

255, 258 (2d Cir. 1986).

        The comparative analysis and the Standard Deviation analysis, discussed in the argument

regarding the second Duren prong, make clear that the level of underrepresentation presented

here, regardless of what community the qualified wheel is compared to, “could not have been the

result of random factors, chance, or luck, but is the result of a systematic process.” Ex. A, ¶¶ 74,

75. That analysis alone is sufficient to shift the burden to the government to provide a “plausible

justification” for the methods used to populate the wheel.



                                                  17
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 18 of 22




   C. JSSA Challenge

       Litigants in federal court have a statutory right under the JSSA to “grand and petit juries

selected at random from a fair cross section of the community in the district or division wherein

the court convenes.” 28 U.S.C. § 1861 (1994). Title 28 U.S.C. § 1867(a) and (d) provide that in

criminal cases a defendant may move to dismiss an indictment and to stay any further

proceedings against him if there has been a “substantial failure to comply” with the provisions of

the JSSA in selecting the grand jury which indicted him or the petit jury to try his case, until such

time as the failures have been corrected.

       The JSSA sets out procedures for each federal district to randomly select jurors from a

“fair cross section of the community in the district or division wherein the court convenes,” 28

U.S.C. § 1861, and that no person is to be excluded from service as a juror for any invidious

reason. See id. §§ 1862; 1863(a). The JSSA’s “aim is to assure all litigants that potential jurors

will be selected at random from a representative cross section of the community and that all

qualified citizens will have the opportunity to be considered for jury service.” H.R. Rep. No. 90–

1076 (1968) (“House Report”), reprinted in 1968 U.S.C.C.A.N. 1792, 1792.

       The JSSA forbids the exclusion of jurors based on their race or national origin. 28 U.S.C.

§ 1862 (1994). The JSSA also mandates that the procedures for selecting grand jurors “shall

ensure that each county ... within the ... division is substantially proportionally represented in the

master wheel for that judicial district, division or combination of divisions.” 28 U.S.C.

§ 1863(b)(3). Finally, the Act authorizes the use of voter registration lists, 28 U.S.C. §

1863(b)(2), as long as they produce representative juries. It also mandates that all citizens have

the opportunity to be considered for service on juries. The Act requires

               that all litigants in Federal courts entitled to trial by jury shall have
               the right to grand and petit juries selected at random from a fair

                                                  18
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 19 of 22




               cross section of the community in the district or division wherein
               the court convenes. It is further the policy of the United States that
               all citizens shall have the opportunity to be considered for service
               on grand and petit juries in the district courts of the United States.

28 U.S.C. § 1861.

       In order to prevail on a JSSA challenge, a defendant must show a “substantial failure to

comply” with the JSSA. 28 U.S.C. § 1867(a). “Mere technical violations of the procedures

prescribed by the Act do not constitute substantial failure to comply with its provisions.” United

States v. LaChance, 788 F.2d 856, 870 (2d Cir. 1986). To establish a violation based on group

underrepresentation, a defendant must show that the representation of a distinctive group in the

community is not fair and reasonable in relation to the number of such persons in the

community, and that that underrepresentation is the result of systematic exclusion. See,

e.g., United States v. Rioux, 97 F.3d 648, 654, 660 (2d Cir.1996). In short, “[t]he Duren test

‘governs fair cross section challenges under both the [JSSA] and the sixth amendment.’” Id.

(internal citations omitted). Thus for the reasons described above, the systematic exclusion of

Black or African-American and Hispanic or Latino people from grand jury service violated Mr.

Schulte’s rights under the JSSA.

       Beyond underrepresentation of Black and Latino persons, the exclusion of southern

counties from consideration for jury service for the Schulte indictment violates the JSSA’s

requirement that counties be proportionally represented in the master jury wheel:


               These procedures shall be designed to ensure the random selection
               of a fair cross section of the persons residing in the community in
               the district or division wherein the court convenes. They shall
               ensure that names of persons residing in each of the counties,
               parishes, or similar political subdivisions within the judicial
               district or division are placed in a master jury wheel; and shall
               ensure that each county, parish, or similar political subdivision
               within the district or division is substantially proportionally

                                                 19
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 20 of 22




               represented in the master jury wheel for that judicial district,
               division, or combination of divisions....

28 U.S.C. § 1863(b)(3) (emphasis added).

       On its face, the choice to indict a Manhattan case in the White Plains Division violates

the JSSA. A district court must ensure that all “counties, parishes, or similar political

subdivisions” each contribute names to the “district or division” to ensure a fair cross section of

the community. Id. That standard is not met with these facts. Two counties— New York and

Bronx—were not allowed to contribute any names to the pool of potential grand jurors for a

Manhattan Division case. This by definition does not ensure that “names of persons residing in

each of the counties” are utilized and that the counties are proportionally represented. Id. See,

e.g., United States v. Jackman, 46 F.3d 1240, 1250 (2d Cir. 1995) (Walker, J., dissenting) (“In

my view, the patent, non-random exclusion of Hartford and New Britain residents by the jury

clerk's use of a defective wheel would have sufficed to prove a violation of § 1863(b)(3),

independent of the effect on the representation of racial minorities.”).

       There is another reason that Mr. Schulte rights under the JSSA were violated: through the

exclusion of inactive voters. Such exclusion violates the JSSA in a more basic manner – these

individuals (in total 97,875 people) are registered voters and therefore should be eligible for

inclusion in the Master Wheel, and potentially sent a qualification questionnaire to determine

whether they have moved out of district or are otherwise ineligible. While certain of the inactive

voters have moved outside of the Southern District, not all have. Indeed, in Common Cause/New

York v. Brehm, 432 F. Supp. 3d 285, 289 (S.D.N.Y. 2020), another court in this district found

that tens of thousands of New York voters have been marked “inactive” even though they

continue to reside at their address of registration. Judge Nathan attributed this problem to flaws




                                                 20
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 21 of 22




in the databases used: that of the United States Postal Service and the National Change of

Address registry. Id. 9

        The fact that “inactive voters” from Dutchess County are considered for jury service

highlights the arbitrariness of this practice. There is no justification for including those

individuals and not the inactive voters in the other northern five counties. This practice finds no

justification in the jury plan or JSSA. To the contrary, because “inactive voters” are still

registered voters, the practice violates both. And because the Jury Plan relies exclusively on

voter registration lists, as opposed to drawing from other sources such as the DMV, individuals

who are considered “inactive voters,” but are otherwise eligible to serve, have no chance of

receiving a qualification questionnaire despite their potential eligibility.

        The erroneous proration of counties, which results in the exclusion of nearly 300,000

registered voters in certain northern counties, also violates the JSSA. Although the Jury Plan

(Section III.A) dictates that the “number of names to be drawn from each county shall reasonably

reflect the relative number of registered voters in each county within respective Master Jury

Wheels,” the counties are only fully prorated by registered voters in the Manhattan Division, not

the White Plains Division. Therefore, although one out of every three persons is selected for the

Manhattan Division, the same is not true for registered voters in certain counties in White Plains.

Instead, “1 out of every 4.5 registered voters from Putnam, Rockland, and Westchester counties”

are selected for inclusion in the White Plains Master Wheel. Id., ¶ 37. This implementation

violates both the Jury Plan and the JSSA’s requirements that counties be proportionally

represented in the wheel. Finally, even though they are on the registered voter lists for the



9
 Further to this point, some inactive voters from Dutchess County made it to the Qualified
Wheel because they returned their qualification questionnaires (presumably at their registered
address) and qualified to serve. Ex. A, ¶ 27.
                                                  21
        Case 1:17-cr-00548-PAC Document 435 Filed 11/16/20 Page 22 of 22




respective counties, individuals who included an alternate mailing address when registering to

vote in Dutchess, Orange, Putnam, and Sullivan counties are arbitrarily excluded from

potentially serving on the Master Jury Wheel due to a technical glitch. Ex. A, ¶ 42. All told,

76,574 people are excluded this way. Id., ¶ 44. Notably, this technical glitch masks the severity

of the underrepresentation caused by other factors. In other words, unless the other causes of

underrepresentation are remedied (e.g., refilling the wheel more frequently, fixing the proration

error, including inactive voters, and including other source lists), fixing this technical glitch will

only reveal more underrepresentation of the distinctive groups identified in this motion. Id., ¶ 84.


III.   CONCLUSION

       For the above reasons, Mr. Schulte’s rights, under the Fifth and Sixth Amendments and

the JSSA, to a grand jury drawn from a fair cross-section of the community were violated. The

third superseding indictment should therefore be dismissed.



                                       Respectfully submitted,

                                       /s/ Sabrina Shroff/Edward S. Zas/Deborah Colson
                                       Counsel for Joshua A. Schulte

cc: Counsel of Record




                                                  22
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 1 of 12




               Exhibit A
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 2 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 3 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 4 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 5 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 6 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 7 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 8 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 9 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 10 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 11 of 12
Case 1:17-cr-00548-PAC Document 435-1 Filed 11/16/20 Page 12 of 12
